65 F.3d 801
33 Fed.R.Serv.3d 588, 95 Cal. Daily Op. Serv. 7229,95 Daily Journal D.A.R. 12,350
Rafael ARREOLA, Plaintiff-Appellant,v.M.O. MANGAONG, Defendant-Appellee.
No. 94-56102.
United States Court of Appeals,Ninth Circuit.
Submitted Sept. 5, 1995*.Decided Sept. 13, 1995.

Rafael Arreola, pro se, Imperial, CA, for plaintiff-appellant.
Sara Turner, Deputy Attorney General, San Diego, CA, for defendant-appellee.
Appeal from the United States District Court for the Southern District of California.
Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.
PER CURIAM:


1
Rafael Arreola, a California state prisoner, appeals pro se the district court's summary judgment for M.O. Mangaong, M.D.  ("Dr. Mangaong").  We are compelled by Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988), to vacate and remand because the district court did not advise Arreola, a pro se prisoner litigant, of the requirements of the summary judgment rule, Fed.R.Civ.P. 56.  Although Dr. Mangaong argues that adequate notice was provided to Arreola by the citation in Dr. Mangaong's notice of motion to Klingele and Rule 56, Klingele requires that the notice be provided by the district court.  See id.


2
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Arreola's request for oral argument is denied